 

Invoice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AER:
2000 FM RD 5135 E Date 6/27/2012 Invoice # 3623
HENDERSON, TX 75652
Bill To Ship To
Al-Anabi Racing
C/O Sheikh Khalid bin Hamad Al Thani
P.O. Box 189
Hawk Point, MO 63349
P.O. No. Terms Job No.
7
Quantity Description Rate Amount
—-
| | Hand Help Replacement Repair 85.00 85.00
1 | Shipping 6.73 6.73
:
Tent Hore
Hauip Hed ComMLoLLet
:
= l =
Thank you for your business.
Total $91.73
Phone # Fax # E-mail Payments/Credits $0.00
903-657-1096 903-657-0223 trailers@competitiontrailers.com
Balance Due ts

 

Web Site

 

 

 

www.competitiontrailers.com

Subject to a late fee of 1.5% if payment is not received within 30 days,

 

\ processing fee of .035% will be added to the total due for payments made with American Express
